 
Exhibit 10.5

 
 
 
 
PARTNERSHIP INTEREST PURCHASE AGREEMENT

 
BY AND AMONG
 
PETRO RESOURCES CORPORATION,
 
PRC HHEP II, LP
 
AND
 
HHEP GP II, L.P.
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

   
PAGE
    ARTICLE I DEFINITIONS
1
1.1
Definitions
1
1.2
Interpretation
2
    ARTICLE II PURCHASE AND SALE OF PARTNERSHIP INTEREST; CLOSING
3
2.1
Purchase and Sale of Partnership Interest
3
2.2
Purchase Price
3
2.3
Closing
3
    ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER
 4
3.1
Existence and Good Standing; Authority; Enforceability
 4
3.2
Partnership Interest
 4
3.3
No Conflicts; Consents and Approvals
 4
3.4
Litigation
 4
3.5
Brokers
 5
    ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER
 5
4.1
Existence and Good Standing; Authority; Enforceability
 5
4.2
No Conflicts; Consents and Approvals
 5
4.3
Litigation
 5
4.4
Brokers
 5
4.5
Investor Status and Investment Intent
 5
4.6
Other
 6
    ARTICLE V ADDITIONAL AGREEMENTS
 8
5.1
Consent and Waiver regarding Transfer of Partnership Interest
 8
5.2
Sales and Transfer Taxes
 8
5.4
Further Assurances
 8
    ARTICLE VI SURVIVAL OF REPRESENTATIONS AND WARRANTIES
 8
6.1
Survival
 8
    ARTICLE VII GENERAL
 9
7.1
Notices
 9
7.2
Counterparts
 9
7.3
Miscellaneous
 9

 
 
i

--------------------------------------------------------------------------------

 

PARTNERSHIP INTEREST PURCHASE AGREEMENT
 
This PARTNERSHIP INTEREST PURCHASE AGREEMENT dated as of September 26, 2008
(this “Agreement”) is made by and among PETRO RESOURCES CORPORATION, a Delaware
corporation (“Seller”), PRC HHEP II, LP, a Texas limited partnership
(“Purchaser”) and HHEP GP II, L.P., a Delaware limited partnership (the “General
Partner”).
 
RECITALS:
 
Seller is the record and beneficial owner of a 5⅓% limited partner interest (the
“Partnership Interest”) in Hall-Houston Exploration  II, L.P., a Delaware
limited partnership (the “Partnership”).  Seller desires to sell the Partnership
Interest to Purchaser and Purchaser desires to purchase the Partnership Interest
from Seller on the terms and conditions of this Agreement.  Upon the
consummation of the transactions contemplated by Article II, Seller will own no
interest in the Partnership and Purchaser will become a substituted limited
partner in the Partnership with a 5⅓% limited partner interest in the
Partnership.
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained herein, and in reliance thereon, Seller
and Purchaser, intending to be legally bound, hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1           Definitions.  In this Agreement, including the recitals, the
following terms have the meanings specified in the following Sections:


Defined Term
Section
   
“Agreement”
Preamble
“Closing”
2.3
“Closing Date”
2.3
“General Partner”
Preamble
“Partnership”
Recitals
“Partnership Interest”
Recitals
“Purchase Price”
2.2
“Purchaser”
Preamble
“Seller”
Preamble



Capitalized terms used but not otherwise defined in this Agreement have the
meanings assigned to such terms in the Partnership Agreement.
 
In addition, the following terms shall have the following meanings:
 
“Contract” shall mean, with respect to any Person, any contract, lease,
commitment, sales order, purchase order, agreement, instrument, mortgage, deed
of trust, indenture, franchise, note, bond or other contractual obligation
pursuant to the terms of which such Person is entitled to any present or future
benefit or subject to any present or future benefit, and shall include the
certificate of incorporation, bylaws, partnership agreement and similar
organizational documents of any Person.
 
1

--------------------------------------------------------------------------------


 
“Governmental Authority” shall mean the government of the United States, any
state or political subdivision thereof, and any body exercising executive,
legislative, judicial regulatory or administrative authority or functions of or
pertaining to government.
 
“Legal Requirement” shall mean any applicable constitutional provision, statute,
act, code, law, rule, ordinance, order, decree, ruling, proclamation,
resolution, judgment, decision, declaration or interpretive or advisory opinion
or letter of any Governmental Authority.
 
“Liens” shall mean all mortgages, liens, pledges, encumbrances, charges,
agreements, claims, restrictions and defects of title.
 
“Partnership Agreement” shall mean the Amended and Restated Agreement of Limited
Partnership of Hall-Houston Exploration II, L.P. dated as of April 21, 2006, as
amended.
 
“Person” shall mean an individual, partnership, corporation, business trust,
trust, unincorporated association, limited liability company, joint venture or
any other entity of whatever nature.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
1.2            Interpretation.  In this Agreement, unless the context otherwise
requires:
 
(a)    The terms “hereby,” “hereunder,” and any similar terms, as used in this
Agreement, refer to this Agreement.
 
(b)    Any reference to any Section or Schedule contained in this Agreement
shall refer to such Section or Schedule as set forth in or attached to this
Agreement, notwithstanding use of or failure to use the term “hereof,” “hereto”
or “herein” in connection with such reference.
 
(c)    Words shall apply equally to both singular and plural forms of the terms
defined, and words importing gender shall include all genders.
 
(d)    Any headings preceding the text of the several Sections of this
Agreement, and any table of contents appended to copies hereof, shall be solely
for convenience of reference and shall not constitute a part of this Agreement,
nor shall they affect its meaning, construction or effect.
 
(e)    Unless expressly limited, all references to agreements are references to
agreements as the provisions thereof may be amended, modified or waived from
time to time.
 
(f)    The word “including” when following any general statement, term or matter
shall not be construed to limit such general statement, term or matter to the
specific items or matters set forth immediately following such word or similar
words, whether or not non-limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that could
reasonably fall within the broadest possible scope of such general statement,
term or matter.
 
2

--------------------------------------------------------------------------------


 
(g)    Statements herein qualified by “known to Seller,” “Seller’s knowledge” or
a similar phrase shall mean that an executive officer of Seller after reasonable
due inquiry has no current actual knowledge of the inaccuracy of such
statement.  No knowledge of any other Person shall be imputed to Seller unless
actually disclosed to Seller in writing.
 
ARTICLE II
PURCHASE AND SALE OF PARTNERSHIP INTEREST; CLOSING
 
2.1            Purchase and Sale of Partnership Interest.  Subject to the terms
and conditions of this Agreement, and in reliance on the representations and
warranties contained in this Agreement, as of 9:00 a.m. Houston, Texas time on
the Closing Date:
 
(a)    Seller hereby sells, assigns, transfers and delivers, free and clear of
any Liens, the Partnership Interest, together with all rights, titles,
interests, remedies, powers and privileges thereunto appertaining, to Purchaser;
and Purchaser hereby purchases and accepts the Partnership Interest and assumes
Seller’s obligation to fund the remaining Unfunded Commitment with respect to
the Partnership Interest of approximately $1,353,000 and hereby agrees to be
bound by the Partnership Agreement as a Limited Partner;
 
(b)    Purchaser shall pay the Purchase Price to Seller by wire transfer of
immediately available funds to an account designated in writing by Seller;
 
(c)    Seller shall pay a placement fee equal to 3% of the Purchase Price to
Herndon Plant Oakley Ltd. by wire transfer of immediately available funds to an
account designated in writing by Purchaser;
 
(d)    Seller hereby withdraws from the Partnership as a limited partner; and
 
(e)    After giving effect to the sale and purchase under this Section and the
completion of the Closing, Seller shall be a substituted Limited Partner in the
Partnership with a 5⅓% Percentage Interest in the Partnership.
 
2.2            Purchase Price.  The aggregate cash consideration for the
transfer of Seller’s Partnership Interest shall be $8,000,000 (the “Purchase
Price”).
 
2.3            Closing.  The closing of the transactions contemplated by this
Article II (the “Closing”) shall take place at the office of the General Partner
at the address set forth in Section 7.1 of this Agreement on the date this
Agreement is executed (such date, the “Closing Date”).
 
3

--------------------------------------------------------------------------------


 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller hereby represents and warrants to Purchaser that:
 
3.1           Existence and Good Standing; Authority; Enforceability.  Seller is
a corporation duly incorporated, validly existing and in good standing under the
laws of its state of incorporation.  Seller has all requisite corporate power
and authority to execute, deliver and perform its obligations under this
Agreement.  The execution and delivery of this Agreement and the performance of
the transactions contemplated hereby have been duly and validly authorized by
such action, corporate or otherwise, necessary on behalf of Seller, and this
Agreement constitutes the legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights.
 
3.2           Partnership Interest.
 
(a)    Seller is the record and beneficial owner of the Partnership Interest,
free and clear of all Liens (except for the requirements of applicable
securities laws and the applicable provisions of the Partnership Agreement).
 
(b)    Except for the Partnership Agreement, there are no outstanding written or
oral subscriptions, options, Contracts, commitments or demands of any character
relating to the Partnership Interest to which Seller is a party or by which
Seller is bound.  No proxy has been granted to any Person with respect to the
Partnership Interest.
 
3.3           No Conflicts; Consents and Approvals.  Neither (i) the execution,
delivery or performance of this Agreement by Seller, nor (ii) the consummation
of the transactions herein contemplated do or will violate or result in a breach
of or constitute a default under any applicable Contract or Legal
Requirement.  Except for those that have been made, obtained or waived, as
applicable, no consent, approval, notification, authorization or order of, or
declaration, filing or registration with, or waiver or other action by any
Governmental Authority or other Person is required to be obtained or made by
Seller in connection with the execution, delivery and performance of this
Agreement or the consummation of the transactions contemplated hereby.  Neither
(i) the execution, delivery or performance of this Agreement by Seller, nor (ii)
the consummation of the transactions herein contemplated will, to Seller’s
knowledge, result in the imposition or creation of any Lien upon or with respect
to the Partnership Interest.  Seller makes no representation that the sale of
the Partnership Interests will not result in a reassessment or revaluation of
the Partnership’s property and the imposition of tax therefor.
 
3.4           Litigation.  There is no litigation, investigation or other
proceeding pending or, to Seller’s knowledge, threatened against Seller or any
of Seller’s affiliates which, if adversely determined, would adversely affect
Seller’s ability to perform its obligations under this Agreement.
 
4

--------------------------------------------------------------------------------


 
3.5           Brokers.  Other than Herndon Plant Oakley Ltd., no broker or
finder has acted directly or indirectly for Seller in connection with this
Agreement or the transactions contemplated hereby, and other than Herndon Plant
Oakley Ltd., no broker or finder is entitled to any brokerage or finder’s fee or
other commission on account of Seller.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to Seller and the General Partner that:
 
4.1           Existence and Good Standing; Authority; Enforceability.  Purchaser
is a limited partnership duly organized, validly existing and in good standing
under the laws of its state of formation.  Purchaser has all requisite limited
partnership power and authority to execute, deliver and perform its obligations
under this Agreement.  The execution and delivery of this Agreement and the
performance of the transactions contemplated hereby have been duly and validly
authorized by such action, partnership or otherwise, necessary on behalf of
Purchaser, and this Agreement constitutes the legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency or
other laws of general application relating to or affecting the enforcement of
creditors’ rights.
 
4.2           No Conflicts; Consents and Approvals.  Neither (i) the execution,
delivery or performance of this Agreement by Purchaser, nor (ii) the
consummation of the transactions herein contemplated do or will violate or
result in a breach of or constitute a default under any applicable Contract or
Legal Requirement.  Except for those that have been made, obtained or waived, as
applicable, no consent, approval, notification, authorization or order of, or
declaration, filing or registration with, or waiver or other action by any
Governmental Authority or other Person is required to be obtained or made by
Purchaser in connection with the execution, delivery and performance of the
Agreement or the consummation of the transactions contemplated hereby.
 
4.3           Litigation.  There is no litigation, investigation or other
proceeding pending or, to Purchaser’s knowledge, threatened against Purchaser or
any of Purchaser’s Affiliates which, if adversely determined, would adversely
affect Purchaser’s ability to perform its obligations under this Agreement or
the Partnership Agreement.
 
4.4           Brokers.  Other than Herndon Plant Oakley Ltd., no broker or
finder has acted directly or indirectly for Purchaser in connection with this
Agreement or the transactions contemplated hereby, and other than Herndon Plant
Oakley Ltd., no broker or finder is entitled to any brokerage or finder’s fee or
other commission on account of Purchaser.
 
4.5           Investor Status and Investment Intent.
 
(a)    Purchaser is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act.
 
(b)    Purchaser is acquiring the Partnership Interest for Purchaser’s own
account for investment, and not with a view to any distribution, resale,
subdivision, or fractionalization thereof in violation of the Securities Act or
any other applicable securities law, and Purchaser has no present plans to enter
into any contract, undertaking, agreement, or arrangement for any such
distribution, resale, subdivision, or fractionalization.
 
5

--------------------------------------------------------------------------------


 
(c)    Purchaser has carefully reviewed and is familiar with the terms of the
Partnership Agreement and understands and agrees that in connection with the
Closing that Purchaser will become a party to, and be bound by all of the terms
and conditions of, the Partnership Agreement.  The General Partner has made
available to Purchaser or its representatives all other agreements, documents,
records, and books that Purchaser or its representatives have requested relating
to the purchase of the Partnership Interest.  Purchaser has had a full
opportunity to ask questions of and receive answers from the General Partner or
a Person acting on behalf of the Partnership concerning the terms and conditions
of an investment in the Partnership, and all questions asked by Purchaser have
been adequately answered to the full satisfaction of Purchaser.
 
(d)    Purchaser understands that the purchase and sale of the Partnership
Interest has not been and will not be registered under the Securities Act or the
securities laws of any other domestic or foreign jurisdiction and that the
Partnership Interest cannot be sold or transferred without the prior written
consent of the General Partner, which consent may be withheld in its sole and
absolute discretion. Purchaser understands that any certificate representing the
Partnership Interest will bear legends restricting the transfer thereof.
 
(e)    Purchaser understands that investment in the Partnership entails a high
degree of risk and understands fully the risks associated with the operation of
the Partnership and Purchaser’s investment in the Partnership.   Purchaser (i)
has such knowledge and experience in financial and business matters that it is
capable of evaluating the risks and merits of purchasing and owning the
Partnership Interest (ii) is able to bear the economic risk of losing its entire
investment in the Partnership and (iii) is able to bear such risk for an
indefinite period of time. Purchaser further represents that he is relying
solely on its own conclusions or the advice of its own counsel or investment
representative with respect to tax aspects of any investment in the Partnership.
 
4.6           Other.
 
(a)    Purchaser’s address set forth in Section 7.1 is the Purchaser’s principal
place of business, and the Purchaser has no present intention of moving its
principal place of business  to any other domestic or foreign jurisdiction.
 
(b)    Purchaser is not a “benefit plan investor” (as such term is defined in 29
C.F.R. §2510.3-101(f)(2)).
 
(c)    Purchaser understands that the Partnership has not been registered as an
investment company under the Investment Company Act in reliance upon an
exemption from registration thereunder, and it agrees that the Partnership
Interest that it is acquiring may not be sold, offered for sale, transferred,
pledged, hypothecated, or otherwise disposed of in any manner that would require
the Partnership to register as an investment company under the Investment
Company Act.  Purchaser has been advised that the Partnership has no obligation
and does not intend to register any Interests under the Investment Company
Act.  Purchaser will not maintain a separate investment account with respect to
its investment in the Partnership whereby each of its partners, shareholders,
trustees or other owners will have the right to elect not to participate in such
investment, except where such election will require the consent of all persons
or the consent of the Purchaser’s general partner (or other controlling
person).  Purchaser shall deliver promptly to the General Partner any
information or documents that the General Partner may reasonably request to
verify the foregoing and to ensure compliance with the Investment Company Act
and the availability of an exemption of the Partnership from registration
thereunder.
 
6

--------------------------------------------------------------------------------


 
(d)    Purchaser understands that neither the Partnership, the General Partner
nor the GP Company has registered as an investment adviser under the Investment
Advisers Act in reliance upon an exemption from registration provided by Section
203(b)(3) thereunder.  In particular and without limitation, the Purchaser is
not an investment company registered under the Investment Company Act or any
entity that has elected to be a business development company (as defined in
Section 202(a)(22) of the Investment Advisers Act) pursuant to Section 54 of the
Investment Company Act (and has not withdrawn such election), and Purchaser
covenants that it will not transfer, pledge, hypothecate or otherwise dispose of
its Partnership Interest to any such investment company or business development
company.
 
(e)    Purchaser acknowledges and agrees that, pursuant to the Partnership
Agreement, the General Partner has the exclusive power and discretion to make
all investment decisions on behalf of the Partnership, subject to the terms of
the Partnership Agreement.  Accordingly, the Purchaser acknowledges that neither
the General Partner nor any Affiliate thereof has rendered or will render any
investment advice or securities valuation advice to the Purchaser, and that
Purchaser is not acquiring the Partnership Interest in reliance upon, or with
the expectation of, any such advice.
 
(f)    Purchaser’s tax year ends on December 31 of each year.
 
(g)    Purchaser was not formed with, and will not be used for, a principal
purpose of permitting the Partnership to satisfy the 100 partner limitation
contained in Section 1.7704-1(h)(1)(ii) of the Treasury Regulations promulgated
under the Code.
 
(h)    Purchaser does hereby represent and warrant to the Partnership and to the
General Partner that it and all of its beneficial owners are in compliance with
all laws, statutes, rules and regulations relating to anti-terrorism or
anti-money laundering laws of any federal, state or local government in the
United States of America applicable to such person(s) or entity(ies), including
without limitation, the USA PATRIOT Act, Pub. L, No. 107-56 (October 26, 2001),
Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 23, 2001) and all other
similar requirements contained in the rules and regulations of the Office of
Foreign Asset Control (“OFAC”), the Department of Treasury and in any enabling
legislation or other Executive Orders in respect thereof.  Purchaser further
represents and warrants to the Partnership and the General Partner that neither
it nor any of its beneficial owners is listed on the Specially Designated
Nationals and Blocked Persons List maintained by OFAC and/or on any other lists
of terrorists or terrorist organizations maintained and made publicly available
by any governmental department, agency, or other entity.
 
7

--------------------------------------------------------------------------------


 
(i)    Purchaser is eligible to acquire and hold an interest in federal oil and
gas leases and is in compliance with the certification requirements under 43 CFR
Parts 12 and 18 to the extent applicable to it.
 
(j)    Purchaser has not relied on any information provided by the Partnership
or the General Partner in making its investment decision other than information
contained in the informational memorandum of the Partnership dated February 20,
2006, in the estimate of the reserves, future production and income attributable
to certain leasehold and royalty interests of the Partnership as of March 31,
2008 prepared by Ryder Scott Company or in communications sent to all of the
Partnership’s limited partners as part of the Partnership’s normal reporting
practices.
 
ARTICLE V
ADDITIONAL AGREEMENTS
 
5.1           Consent and Waiver regarding Transfer of Partnership
Interest.  The General Partner hereby (a) consents in all respects to the sale
and transfer of the Partnership Interest by Seller to Purchaser under this
Agreement, (ii) waives the requirement regarding the delivery of legal opinions
as set forth in Section 8.2(a) of the Partnership Agreement, (iii) deems this
Agreement to satisfy all other applicable conditions and requirements set forth
in Section 8.2, (iv) consents to the withdrawal of Seller as a limited partner
of the Partnership, and (v) consents to the admission of Purchaser as a Limited
Partner with a 5⅓% Percentage Interest in the Partnership.
 
5.2           Sales and Transfer Taxes.  Seller shall pay all sales, use and
transfer taxes, if any, arising from or related to the sale and transfer of the
Partnership Interest.
 
5.3           Expenses.  Each party hereto shall bear its own expenses incurred
in connection with the negotiation, preparation, execution and performance of
this Agreement.
 
5.4           Further Assurances.  Seller agrees, at the request of Purchaser
and without any additional consideration, hereby agrees to do, make, execute,
acknowledge and deliver all such other instruments of conveyance, assignment,
transfer and consent as Purchaser may reasonably require to document the
transfer of the Partnership Interest as contemplated by this Agreement.
 
ARTICLE VI
SURVIVAL OF REPRESENTATIONS AND WARRANTIES
 
6.1           Survival.  All representations and warranties made by Seller or
Purchaser in this Agreement shall be continuing and shall survive the Closing
for a period of 12 months after the Closing Date, notwithstanding any
investigation at any time made by or on behalf of Purchaser or Seller, as the
case may be, except that the representations of Seller set forth in Section 3.2
shall survive indefinitely.  Such representations and warranties shall
thereafter terminate and be of no further force or effect; provided that there
shall be no limitation period in the case of actual fraud.  All other agreements
and undertakings in this Agreement that by their terms are to be performed in
whole or in part, or which prohibit actions, subsequent to the Closing, shall
survive the Closing in accordance with their terms.
 
8

--------------------------------------------------------------------------------


 
ARTICLE VII
GENERAL
 
7.1           Notices.  All notices or requests or other communication required
or permitted hereunder shall be marked “PERSONAL AND CONFIDENTIAL” and shall be
delivered in writing as follows:
 
If to Purchaser:


PRC HHEP II, LP
Suite 2200 South Tower
800 N. Shoreline Blvd.
Corpus Christi, TX  78401
Telefax:  361- 888-9342
Attn:  Phillip M. Plant


If to Seller:


Petro Resources Corporation
777 Post Oak Blvd.
Suite 910
Houston, Texas 77056
Telefax:  (832) 369-6992
Attn:  Wayne P. Hall


If to the General Partner:


HHEP GP-II, L.P.
4605 Post Oak Place, Suite 100
Houston, Texas  77027
Telefax:  713-333-0976
Attn:  Brad Bynum


All notices or requests or other communications so addressed and dispatched by
overnight courier shall be effective 24 hours after the time of delivery to the
courier.  If so addressed but otherwise dispatched or telefaxed, they shall be
effective when received.  The address of any party for such notice, request or
other communication may be changed by giving notice to the other parties at any
time.
 
7.2           Counterparts.  This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
instrument.
 
7.3           Miscellaneous.
 
(a)    This Agreement constitutes the entire understanding between the parties
with respect to the subject matter hereof and may not be amended or modified in
any respect or to any extent whatsoever, except by an instrument in writing,
executed by each of the parties hereto.
 
9

--------------------------------------------------------------------------------


 
(b)   This Agreement shall not be assignable by any Party without the prior
written consent of each of the other parties hereto.
 
(c)    This Agreement shall inure to the benefit and be binding upon the parties
hereto and their respective heirs, executors, successors and permitted
assigns.  The Partnership shall be a third party beneficiary of the provisions
of this Agreement that inure to the benefit of the Partnership.
 
(d)    In the event that any of the provisions contained herein shall be deemed
invalid or unenforceable, then the remaining provisions shall be construed as if
such invalid or unenforceable provisions were not contained herein.
 
(e)    THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO ITS CONFLICTS OF LAWS
PROVISIONS.
 
(f)    SELLER AND PURCHASER HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY IN ANY
LITIGATION RELATING TO THIS AGREEMENT.
 
(g)   Unless otherwise specifically provided herein, time is of the essence of
this Agreement and of each of its provisions.
 
 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 
 

 
SELLER:
 
 
PETRO RESOURCES CORPORATION
 
  By:       /s/  Wayne P. Hall  
Name: Wayne P. Hall
Title:    Chief Executive Officer
 
 
 
PURCHASER:
 
 
PRC HHEP II, LP
 
 
By:  PRC HHEP-GP, LLC, its general partner
 
  By:         /s/ Philip M. Plant  
Name:  Phillip M. Plant
Title:    President
 
 
 
GENERAL PARTNER:
 
 
HHEP GP-II, L.P.
 
 
By:  Hall-Houston Exploration Partners, L.L.C., its general partner
 
  By:         /s/ Charles Bradley Bynum  
Name:  Charles Bradley Bynum
Title:    Vice President and
 Chief Financial Officer

 
 
 
 
11

--------------------------------------------------------------------------------


 
 
 


September 29, 2008


Mr. Phillip M. Plant
PRC HHEP II, LP
800 N. Shoreline Blvd.
Suite 2200 South Tower
Corpus Christi, TX  78401


Re:
Partnership Interest Purchase Agreement (the “Purchase Agreement”) by and among
Petro Resources Corporation (“Seller”), PRC HHEP II, LP (“Purchaser”) and HHEP
GP II, L.P. (the “General Partner”)



 
Dear Mr. Plant:



Reference is hereby made to the Purchase Agreement for all purposes.  Any
capitalized term used herein that is not defined herein shall have the meaning
attributed to it in the Purchase Agreement.
 
As additional consideration for Purchaser’s execution and delivery of the
Purchase Agreement, Seller hereby agrees that, if the General Partner makes one
or more capital calls with respect to the Partnership Interest in an amount in
excess of $1,353,000.00, Seller shall pay Purchaser the amount of such excess by
wire transfer in immediately available funds within 24 hours of Purchaser’s
notice to Seller of such capital call; provided that Seller’s total liability
under this letter agreement shall not exceed $754,255.94 in the aggregate.  The
parties to this letter agreement agree that to the extent Seller pays Purchaser
any amounts pursuant to this letter agreement, such payments shall be treated as
an adjustment to the Purchase Price.
 
This letter agreement shall be governed by the laws of the State of Texas
without giving effect to any conflict of law provisions.
 
Each party to this letter agreement shall execute such further documents as may
be necessary to effectuate the transactions contemplated hereby on terms
reasonably satisfactory to the parties.
 


 


 
[Remainder of page intentionally left blank.]
 
 
 

--------------------------------------------------------------------------------


 
Mr. Phillip M. Plant
September 29, 2008
Page 2
 
Please indicate your agreement to the foregoing by countersigning this letter in
the space provided below.
 
 



Sincerely,  
PETRO RESOURCES CORPORATION
   
By:    /s/ Wayne P. Hall                                            
Name:  Wayne P. Hall
Title:    Chief Executive Officer











AGREED TO AND ACCEPTED
THIS 29th DAY OF September, 2008:


PRC HHEP II, LP
 
By:           PRC HHEP-GP, LLC, its general partner
 
By:        /s/ Phillip M. Plant
Name:  Phillip M. Plant
Title:  President


